Citation Nr: 1547108	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  14-07 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for tinnitus.
	
2.  Entitlement to service connection for a left knee condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1972.  He also had subsequent periods of Army Reserve/National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In June 2015, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that the Veteran had initially also filed a claim seeking service connection for hearing loss.  In his February 2014 VA Form 9 substantive appeal, the Veteran stated he was only appealing the issues of entitlement to service connection for tinnitus, a left knee condition, and "nerve damage."  The Veteran's statement then referred to "hearing damage."  In a May 2014 letter, the Veteran was asked to clarify whether his intent was to continue his appeal the issue of service connection for bilateral hearing loss.  In response, the Veteran submitted a June 2014 statement stating he believed his tinnitus was caused by cannon and machine gunfire as a result of tank and infantry service.  Thus, the Board finds the Veteran did not perfect his appeal with regard to his claim seeking entitlement to service connection for hearing loss, and this issue is not before the Board at this time.


FINDINGS OF FACT

1.  The Veteran's tinnitus is not causally related to, or aggravated by, service.

2.  The Veteran's does not have a current disabling left knee condition that is causally related to, or aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a February 2013 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's available service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claims.

The Veteran was afforded VA compensation examinations in March 2013 for his claim seeking service connection for tinnitus, and in April 2013 a VA examiner provided an opinion which is adequate to adjudicate his tinnitus claim.  In June 2014, the Veteran was also afforded VA compensation examinations for the knee and lower leg conditions, as well as for peripheral nerve conditions, which the Board finds to be adequate to adjudicate his left knee claim.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).





Tinnitus

The Veteran asserts that he has tinnitus that is due to exposure to cannon and machine gunfire in service.  He stated in his October 2012 claim for benefits that he has experienced symptoms of tinnitus since 2011.  

A February 2011 report of an ear, nose and throat consultation from a private hospital stated there was evidence of tinnitus related to probable noise exposure in sensorineural hearing loss.  However, the record does not indicate how long the Veteran has experienced symptoms of tinnitus or note the onset of tinnitus.  A May 2011 private treatment record notes the Veteran's complaints of hearing loss and tinnitus.

In March 2013, the Veteran was afforded a hearing loss and tinnitus disability benefits questionnaire where he reported experiencing recurrent tinnitus that was constant in both ears and fluctuated in intensity.  In an April 2013 opinion, a VA examiner stated it was more likely than not that the Veteran's tinnitus was due to or caused by his claimed hearing loss, but it was less likely than not a result of exposure to noise in service.  In support of this opinion, the examiner stated the Veteran's hearing was normal at the time of discharge, he did not specify a time when tinnitus began, nor did the Veteran mention a specific event, illness or injury linked to its onset.  The examiner further stated the Veteran's service treatment records were noted to be silent for the presence of tinnitus, and the Veteran's hearing was normal at the time of discharge.

An October 2014 VA treatment record notes the Veteran specifically denied experiencing dizziness, vertigo or tinnitus. 

At his June 2015 hearing testimony, the Veteran maintained that his symptoms of tinnitus were due to exposure to artillery fire in service.  He stated that he first started noticing symptoms three or four years ago, and it became a constant ringing about two and a half years ago.  The Veteran then stated that there were times during his life in service and after his retirement that he did notice ringing in his ears, especially on his left side. 

The Board finds that service connection is not warranted for tinnitus.  Tinnitus is the type of disorder associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  The etiology of the disorder is similarly reliant upon lay statements.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question.

Here, the onset of the Veteran's tinnitus is unclear.  The Veteran stated in his October 2012 claim for benefits that he first began experiencing symptoms in 2011.  A VA examiner stated in an April 2014 opinion that the Veteran did not specify a date when his tinnitus began.  At his Board hearing, the Veteran stated he first noticed symptoms about three or four years ago, but then vaguely stated there were times during his life in service he noticed ringing in his ears.  However, the Veteran did not specify when precisely he first began experiencing these symptoms in service.  Furthermore, the Veteran's available service treatment records do not reveal complaints or a diagnosis of tinnitus.  And an October 2014 VA treatment record notes the Veteran denied tinnitus.  Therefore, there is no credible evidence to show that the Veteran's tinnitus began in service, has continued since then, or is related to service. Given the foregoing, the Board finds that the April 2013 VA examiner's negative opinion is the only probative evidence of record concerning the etiology of the Veteran's tinnitus.  As such, the preponderance of evidence is against the Veteran's claim.

Based on a review of the evidence, the Board finds that service connection for tinnitus is not warranted.  The probative medical opinions of record find that the Veteran's currently diagnosed tinnitus is not related to his military service.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for tinnitus is denied.  See 38 U.S.C.A. §5107.


Left knee condition

The Veteran seeks service connection for a left knee condition.  He contends that he injured his knee while serving in the Nevada National Guard sometime in 1990 when a tank he was in overturned during training drills.  

A review of the Veteran's available service treatment records do not show that he had any left knee condition during active service.  A July 1990 Statement of Medical Examination and Duty Status notes the Veteran incurred an upper chest contusion during a period of active duty for training (ACDUTRA) while on a training exercise.  The report notes the Veteran was riding in an armored personnel carrier that ran into a ditch causing the Veteran to be thrown forward into the edge of the hatch.  He was then struck by another soldier who was also thrown forward by the impact.  A July 1990 emergency room report from a private hospital notes the Veteran appeared without obvious injury, deformity or abnormality noted of the extremities.  He was diagnosed with an anterior chest wall contusion.

A September 1992 private hospital emergency room report notes the Veteran presented with a left leg injury.  He stated he was on National Guard/Army Reserve duty and was climbing quickly out of a tank during a drill when he strained his leg.  He was diagnosed with an acute quadriceps strain.

An August 2012 private treatment record notes the Veteran's complaints of knee pain.  X-ray findings revealed bilateral osteoarthritis with osteophyte formation in the Veteran's knees.  A separate private treatment record from that same month notes the Veteran's complaints of left knee pain and swelling that he's had since 1990 when he was injured while a passenger in a tank.  The Veteran complained of a "ghost sensation" he described as a burning mild pain that is present when he lightly touches the lateral aspect of his knee beginning distal and moving proximal.  He also reported occasionally experiencing a bit of a twinge in the medial knee.  He denied any numbness, tingling or shooting pain down his leg, although he admitted to some diabetic neuropathy in the ends of his feet that he has had for some time.  The examiner noted that a review of the x-rays showed a relatively well-preserved joint space and alignment with some congruent overall joint space narrowing.  The Veteran had no osteophyte formation or other sign of degenerative change.  The patellofemoral articulation was well-aligned and evenly spaced, and there was no evidence of degenerative joint disease.  The Veteran was diagnosed with left prepatellar bursitis, left lateral skin paresthesias of the knee, and bilateral lower extremity pitting edema.  The examiner stated his belief that the Veteran's reports of ghost sensations may be because of some residual superficial nerve damage that may have happened at the time of the Veteran's injury in 1990.

In June 2014, the Veteran was afforded VA compensation examinations to determine the etiology of his claimed knee condition and associated nerve pain.  The examiner noted that the Veteran did not have a currently diagnosed knee and/or lower leg condition.  The Veteran stated that he has experienced twinges of left knee pain intermittently since 2001.  He stated he believed the pain was due to an injury to his knee while serving in the National Guard in the last part of 1990 or early 1991.  The Veteran stated he was not medically treated for his left knee injury while in the National Guard.  The Veteran reported experiencing tenderness or pain to palpation for joint line or soft tissues of the left knee.  Muscle strength testing and stability tests of the left knee were found to be normal.  X-rays taken of the Veteran's knees revealed an unremarkable study with no fractures, dislocations or other abnormalities present.  The examiner stated there was no degenerative or traumatic arthritis documented.  The examiner concluded after a review of the Veteran's claims file - including service treatment records, available treatment records and buddy statements in the record - that there was no objective clinical evidence of an underlying condition or underlying pathology to serve as the cause or etiology of the Veteran's subjective report of left knee pain.

A VA peripheral nerves conditions examination noted the Veteran was diagnosed with paralysis of external popliteal nerve with EMG/NCV findings dated in July 2014.  The examination report notes the Veteran's claims of experiencing left knee superficial nerve damage to the subcutaneous branch of the peroneal nerve.  The Veteran denied any sensory losses affecting his left knee.  The examiner stated the Veteran did not have any symptoms attributable to any peripheral nerve conditions.  The examiner stated the Veteran's "mild axonal peripheral neuropathy of the lower extremities" was consistent with the Veteran's service-connected diabetic peripheral neuropathy of the bilateral lower extremities.  The examiner stated this peripheral neuropathy was not caused by, not related and not aggravated by the Veteran's claimed left knee condition or his reports of "superficial nerve damage."

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328   (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110, 1131.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Based on a careful review of the evidence, the Board finds that service connection for left knee disability is not warranted as the evidence in the record weighs against a finding that the Veteran is currently diagnosed with any such condition.  The Board finds that the June and July 2014 VA examinations are the most thorough and the most convincing evidence with respect to the question of whether there is a current disability.  As they show that there is no current diagnosis of a left knee disability, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a left knee disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


